﻿It is my pleasure to
express congratulations and best wishes to Mr. Julian
Hunte on his election as President of the General
Assembly at its fifty-eighth session, and to express my
confidence in his ability to ensure a productive and
successful session as a representative of his friendly
country, Saint Lucia. It is also my pleasure to express
appreciation for the efforts of Mr. Jan Kavan, former
Minister for Foreign Affairs of the Czech Republic, in
presiding over the fifty-seventh session and for the
tireless efforts of the Secretary-General, Mr. Kofi
Annan, in reaffirming the contributions and the role of the
United Nations in addressing regional and international
issues to fulfil the will of the international community,
particularly by carrying out its principal responsibility
for maintaining peace and security in the world.
Today, the United Nations is nearing the end of
the sixth decade since its establishment after the
Second World War as part of a world order accepted by
all humanity to avoid the catastrophic consequences of
war. Also today, the world is witnessing unprecedented
threats, conflicts and crises, and it faces challenges that
threaten the noble purposes and principles enshrined in
the Charter of the Organization, a body to which the
world's peoples look to avoid the perils of war, to free
themselves from the fear of force and oppression, and
to seek justice, prosperity and stability.
Since its inception, the United Nations has carried
out the responsibilities set out in its Charter in a wide
range of fields that are relevant both to people's daily
lives and to the international community. Those
responsibilities have included peacekeeping operations,
development programmes, conferences on the
environment, enhancing and expanding the role of
women, protecting human rights, the resettlement of
refugees, combating disease and epidemics, dealing
with national disasters, spreading a culture of peace,
and reaffirming international legality and the rule of
law. However, those great achievements in people's
lives and in Member States of the Organization will
count for nothing in the face of regional conflicts, civil
wars and ethnic strife in many parts of the world.
Many resolutions crucial to the maintenance of
peace and stability continue to be ignored and therefore
fail to serve the will of the international community.
Therefore, all of us   leaders, peoples and Governments
  have the moral responsibility to reactivate and
implement those resolutions. We must reflect on the
reasons that they have not been implemented; we must
objectively consider why that has taken place; and we
must study the Organization's successes and failures in
that regard. In order to overcome these shortcomings in
the current world order, we must muster the necessary
political will and mobilize the efforts of the States and
peoples that the Organization has comprised since its
inception. Only thus will we be able to bridge the
chasm between hopes and realities and to correct the
misalignment between texts and ambitions and between
resolutions and their implementation.
The Kingdom of Bahrain, under the leadership of
His Majesty King Hamad bin Isa Al-Khalifa, has
reaffirmed its strong belief in upholding the principles
and purposes of the Charter of the United Nations and
its confidence in the Organization's ability to shoulder its
historic and legal responsibilities to build and maintain
peace and to strengthen the foundations of peace.
Bahrain's leading regional and international role
in comprehensive human development   both economic
and political   has over the years been consistently
supported by United Nations statistics and reports. The
latest of those reports   the United Nations Development
Programme (UNDP) Human Development Report of 8
July 2003   demonstrates that fact. At the political
level, Bahrain has moved quickly forward with the
consolidation of constitutional democracy and the rule
of law after the overwhelming popular approval of the
National Action Charter, promulgating its Constitution
of February 2002 and establishing the two Chambers of
the National Assembly in October of that year. At the
level of civil society and human rights and in order to
increase the pace of reform and development, Bahrain
took significant steps to enhance constitutional
guarantees of civil and political freedoms and rights
through a royal decree establishing the Constitutional
Court in 2002 and through the Workers Trade Union
law of the same year.
Reaffirming their status and role in society,
women in Bahrain are constitutionally entitled to vote
and to run as candidates in elections, and to hold
important positions in both the public and private
sectors. In addition to that, women participate in the
18

broad social activities of the Supreme Council for
Women, part of a coordinated and integrated system of
development efforts that include mother and child care,
achieving equality between men and women in a
society that believes in the unity of the family, values
gender equality and respects the rights of the family.
The Kingdom of Bahrain, a regional centre for
trade, with well-established social and economic
foundations based on a historic tradition of openness, is
today a hub for trade in goods and capital, in a
legislative and social environment in which Bahrainis,
non-Bahrainis and visitors alike enjoy the stability
required for investment and the movement of capital.
These laws guarantee that the country remain an
attractive and successful location for residence and
movement for individuals and investors. Bahrain is
also a fine example of successful economic
liberalization, which has made it an attractive point in
the Gulf area for regional projects and investment.
Achieving economic integration and regional
cooperation between the Gulf and Middle East regions
and other major and free trading blocs depends upon the
strong foundation of a political and strategic environment
conducive to achieving peace and cooperation.
In that context, the achievement of a just and
comprehensive peace in the Middle East can be brought
about only through a recognition of the inalienable legal
rights of the Palestinian people to self-determination and
the establishment of their independent State, a return of
sovereignty over territory occupied since 1967 and
control over their economic resources, in accordance
with resolutions of international legality and the
principles and aims of Middle East initiatives, and on
the basis of agreements between the two sides, which
must be fully respected and implemented.
The road map, which has gained consensus among
the international community, supports the establishment
of an independent Palestinian State living in peace and
security, side by side with Israel, as envisaged by
United States President George W. Bush in his peace
initiative of June 2002, as reaffirmed by the
international Quartet comprising United Nations, the
United States, the European Union and the Russian
Federation, and as agreed upon by the Palestinian
Authority. This provides a unique, historic opportunity
to achieve a balanced settlement that will restore the
legitimate rights of the people and achieve a delicate
balance between the obligations of the parties and their
rights to security and peace.
The recent Israeli decision to remove in principle
Chairman Yasser Arafat, the elected Palestinian
President, and its threats to eliminate him, are very
dangerous matters that contravenes the principles of
democracy and the rules of international law. This was
reaffirmed by the adoption of resolution 10/12 at the
tenth emergency special session of the General
Assembly on 19 September 2003.
Bahrain, which expresses its concern at this
dangerous Israeli decision, calls upon the Quartet and
the international community to pressure Israel to prevent
the implementation of this decision, whose repercussions
would weaken current peace opportunities.
Peace in the Middle East must be comprehensive;
it requires the full implementation of resolutions of
international legality, particularly Security Council
resolutions 242 (1967) and 338 (1973), which call for
Israeli withdrawal from all occupied Arab territories,
including the Golan Heights, and Security Council
resolution 425 (1978), regarding the Lebanese
territories remaining under occupation. The Middle
East today faces great challenges as well as unique
opportunities and crucial moments that will determine
the future of the region for generations to come.
This peace must be a single and indivisible unit.
That applies both to the Middle East and to the Gulf
region. It is a fundamental and vital request by Bahrain
and the Arab world that steps be taken by the
international community, the United Nations and
influential parties, in particular the United States, to
normalize political, economic and civilian life in Iraq,
so that the country can regain its Arab, regional and
international role.
In order for the Iraqis to determine their destiny,
within a constitutional framework that provides for the
rule of law and guarantees political freedom, peace and
security for all Iraq's citizens and ethnic groups   a
vital legal requirement   the Iraqis themselves must
be allowed to rebuild economic, political and social
foundations, as well as civil society, within an Iraqi
national Government.
The Kingdom of Bahrain believes that the
formation of a new national Government in Iraq is an
important step for the brotherly Iraqi people towards
19

taking over their own affairs for a better life and for an
increased regional and international role.
With regard to the Islands of the Greater and
Lesser Tunb and Abu Moussa, which belong to the
brotherly United Arab Emirates, we hope that the
current important dialogue between the United Arab
Emirates and the Islamic Republic of Iran will lead to a
peaceful settlement of this issue and contribute to
security and stability in the Gulf region.
The international commitment to fighting
terrorism, political violence and extremism has become
both an international and a national responsibility,
particularly since the events of 11 September 2001,
which claimed the lives of many innocent people.
Combating terrorism has become an international
obligation, in keeping with the United Nations
commitment to respect human rights, foremost of
which are the rights to life and security.
Accordingly, the Kingdom of Bahrain has backed
all international and regional efforts to combat this
dangerous scourge, which threatens us all and whose
effects can be felt around the world. Most recently, we
have witnessed the evil attack on the United Nations
headquarters in Baghdad, in which Mr. Sergio Vieira de
Mello, Special Representative of the Secretary-General,
and a number of other innocent people lost their lives
while serving the cause of international legality.
In that regard, Bahrain condemns the vicious
orchestrated campaign waged against a sister State, the
Kingdom of Saudi Arabia, by some Western media. We
wish to commend Saudi Arabia for its tangible and
important contribution to the global campaign against
terrorism, to which it itself was exposed. Bahrain fully
supports and endorses all the measures taken by Saudi
Arabia in its attempts to eliminate terrorism and to
consolidate regional security and stability.
The challenges of today's world order,
represented by the United Nations, are greater than any
particular region or State, and encompass all areas of
life and society: the economy, education, health,
technology and information, particularly following the
information and communications technology revolution,
in the context of the comprehensive globalization of
thought, trade, politics, war and peace.
Today, it is neither possible nor acceptable,
within the globalization of international relations at
various levels, for one region to have full prosperity
and abundance while others suffer from poverty and
want, drought and desertification, and from incurable
diseases which science and medicines cannot yet tackle
and to which countries and Governments are unable to
effectively respond or provide medicine or care for
millions of victims.
Against the backdrop of globalization, the
international community cannot ignore these trends.
The summits, conferences and United Nations special
sessions that have been held over the years to deal with
issues such as human rights, the environment,
development, women's rights, habitat, motherhood,
children, culture and civilization reflect the degree to
which those issues are connected to humanitarian,
cultural, social and peace and security issues. Bahrain's
active role and contributions and effective participation
in summits and General Assembly special sessions, and
its involvement in the International Year of Dialogue
among Civilizations in particular, clearly show that
Bahrain's national policies and programmes dovetail
with the priorities of the international community. An
example of that was Bahrain's hosting of high-level
dialogues among religions and cultures in autumn
2002. In the same vein, the Kingdom of Bahrain hosted
a meeting on Islamic-Christian dialogue in October
2002, at which a number of valuable recommendations
were put forward that we hope will contribute to efforts
made in this area. Bahrain also recently hosted an
Islamic forum, in which a number of Islamic scholars
and clerics took part, to promote harmony among
various Islamic schools of thought. Bahrain will
continue to play the role of a haven for brotherhood
and dialogue and a meeting place where various
religions and cultures live side by side in peace.
The Kingdom of Bahrain believes on the basis of
conscientious and free national will that the world
today urgently needs a strong and revitalized United
Nations, as was the case in the wake of the Second
World War, to maintain international peace and security
and effectively contribute to enhancing the dignity and
welfare of humanity. In its quest for peace, the
Kingdom of Bahrain is pursuing national policies of
development and democracy to raise hope for a better
future that will free the individual from fear and
despair, oppression, famine, poverty and ignorance,
provide him with a dignified life and protect him from
natural disasters. Our national and international policies
are closely inspired by the work of the United Nations,
particularly in the development, social, economic and
20

humanitarian fields. Those policies are based on
constitutional legality, democracy, transparency and
good governance and guarantee the respect of
individual rights and freedoms. Bahrain aspires to
peace and security within the country, the region and
the world as a whole.







